FILED
                            NOT FOR PUBLICATION                            MAR 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SVETLANA KUDINA,                                 No. 11-35897

               Plaintiff - Appellant,            D.C. No. 3:10-cv-05887-RBL

  v.
                                                 MEMORANDUM*
CITIMORTGAGE INC,

               Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Svetlana Kudina appeals pro se from the district court’s summary judgment

in her action challenging her mortgage-related obligations and resulting notices of

default. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Arakaki v. Hawaii, 314 F.3d 1091, 1094 (9th Cir. 2002), and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly denied Kudina’s motion for summary judgment,

and granted defendant’s cross-motion for summary judgment, because Kudina

failed to raise a genuine dispute of material fact as to whether defendant’s attempts

to enforce contractual obligations regarding an escrow account accompanying her

mortgage were fraudulent, negligent, or warranted injunctive relief. See

McCormack v. Hiedeman, 694 F.3d 1004, 1010 (9th Cir. 2012) (setting forth

preliminary injunction standard); Adams v. King County, 192 P.3d 891, 902 (Wash.

2008) (listing the elements of fraud); Caughell v. Grp. Health Coop. of Puget

Sound, 876 P.2d 898, 906 (Wash. 1994) (listing the elements of negligence); see

also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986) (party opposing

summary judgment must come forward with significant probative evidence as to

each element of the claim on which it bears the burden of proof).

      Kudina’s contentions regarding the district court’s alleged unfamiliarity with

the record, the status of formal foreclosure proceedings, the implications of a post-

judgment refund check from CitiMortgage, and the application of the decision in

Bain v. Metropolitan Mortgage Group, Inc., 285 P.3d 34 (Wash. 2012), are

unpersuasive.

      We do not consider issues referenced in Kudina’s Notice of Appeal but not

argued in her briefs, or issues raised for the first time in her reply brief, including


                                            2                                     11-35897
regarding discovery, leave to amend, and alleged judicial bias. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Kudina’s motion to supplement the record and her request for judicial

notice, filed on September 24 and 25, 2012, are granted.

      We treat Kudina’s letter to the court, received on January 27, 2014, as a

motion to expedite, and deny it as moot.

      AFFIRMED.




                                           3                                  11-35897